Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155505                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 155505
                                                                    COA: 334604
                                                                    Clare CC: 11-004322-FC
  WILLIAM EDWARD LAVELY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 6, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 5, 2018
           d0226
                                                                               Clerk